

113 HR 2866 EAS: 
U.S. House of Representatives
2014-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionH.R. 2866In the Senate of the United States,December 15, 2014.Amendment:That the bill from the House of Representatives (H.R. 2866) entitled An Act to require the Secretary of the Treasury to mint coins in commemoration of the centennial of
			 Boys Town, and for other purposes., do pass with the followingOn page 7, strike lines 8 through 10, and insert the following:  “shall be paid to the United States Treasury for the purposes of reducing the national debt.”.Secretary